Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered July 25, 2005, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CEL 460.50 (5).
*756The People sufficiently complied with CPL 240.45 (1) (b) by turning over to defendant a list of a witness’s convictions including the Penal Law sections violated and the dates of conviction (see People v Graham, 289 AD2d 417 [2001], lv denied 97 NY2d 754 [2002]; People v Moore, 244 AD2d 776 [1997], lv denied 91 NY2d 975 [1998]). The witness was thoroughly impeached by means of these convictions and defendant was not prejudiced by the absence of docket numbers (see People v Osborne, 91 NY2d 827 [1997]; People v Arac, 297 AD2d 560 [2002], lv denied 99 NY2d 580 [2003]; People v Bazemore, 272 AD2d 64 [2000], lv denied 95 NY2d 888 [2000]). The court properly exercised its discretion in denying defendant’s request to recall the witness for further cross-examination about the underlying facts of one of his prior convictions based on newly obtained information, since there had already been a sufficient opportunity to cross-examine the witness on this subject (see People v Stevenson, 281 AD2d 323 [2001]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.